DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belady et al. (US 2019/0350104, hereinafter “Belady”).

Claim 1: Belady discloses a power supply system (Fig.8A,8B), comprising: 
a plurality of power panels (components connected to each of 810-1 - 810-R) that convert power supplied from at least one power source (S) into DC power (see [0057] and 114 of Figs.5), and convert the DC power into driving power of a load (to loads L, which may include DC/DC 
a DC electric circuit (DC busses, e.g. 810 of Figs.8) to which one end and the other end thereof are connected to connect each power end through which the DC power is input and output in each of the plurality of power panels (i.e. each of the DC busses are connected to power sources and loads; see [0057], [0051]), and conduct the DC power converted by the plurality of power panels (see [0050]); and 
a plurality of circuit breakers (830, see [0015] and [0064], where the connecting components may be a circuit breaker) respectively disposed between the power ends on the DC electric circuit to connect or disconnect two power ends connected to the electric circuit disposed therein (i.e. 830 connecting two different DC busses together, thus connecting or disconnecting the “two power ends”; see [0057]), 
wherein the plurality of circuit breakers are opened and closed differently according to the power supply state of at least one of the plurality of power panels to connect or disconnect the DC power between the plurality of power panels (see [0065] and [0058]), and when power supply is interrupted in at least one of the plurality of power panels, at least one of the circuit breakers connected to a power end of the power panel in which the power supply is interrupted is closed to connect at least one of the power ends at both sides of the power end of the interrupted power panel and the power end of the interrupted power panel (Belady is inherently capable of this functionality, as in [0059] and [0065], Belady discloses monitoring the current drawn by the load and power supplied by sources. When the load demand is greater than the source capacity of the bus, the circuit breaker switches SW connected to one or more busses with excess capacity. 

Claim 14: Belady discloses a power supply system (Figs.8), comprising: 
a plurality of power panels (components connected to each of 810-1 - 810-5) that convert power supplied from at least one power source (S) into DC power (see [0057] and 114 of Figs.5), and convert the DC power into driving power of a load (to loads L, which may include DC/DC converters connected to server racks or DC drives connected to motors; see Fig.5a, where the loads comprise DC/DC converters 142 or DC drive 322 and [0044]), and supply the driving power to the load (via DC/DC converters or DC drives; see [0044]); 
a supply panel (e.g. 810-R) that converts power supplied from at least one power supply source into DC power (from S to DC power; see Figs.5 and discussion above), and supply the converted DC power to a power panel connected thereto when disposed between any two power panels among the plurality of power panels, and connected to either of the two power panels (when the power source(s) of another of DC busses is lower than the load demand; see [0058] and [0065]); 
a DC electric circuit (DC busses 810) to which one end and the other end thereof are connected, and a power end through which the DC power is input and output in each of the plurality of power panels and the supply panel is connected (i.e. each of the DC busses are connected to power sources and loads; see [0057], [0051]), to conduct the DC power converted by the plurality of power panels and the supply panel (see [0050]); and 
and a plurality of circuit breakers (830, see [0015] and [0064], where the connecting components may be a circuit breaker) disposed between the power ends on the DC electric 
wherein the plurality of circuit breakers are opened and closed differently according to the power supply state of at least one of the plurality of power panels to connect or disconnect the DC power between each of the plurality of power panels and a power panel adjacent thereto or the supply panel (see [0065] and [0058]), and when power supply is interrupted in at least one of the plurality of power panels, at least one of the circuit breakers connected to a power end of a power panel in which the power supply is interrupted is closed to connect at least one of the power ends at both sides of the power end of the interrupted power panel and the power end of the interrupted power panel so as to supply the DC power to the interrupted power panel from at least one of the adjacent power panel and the supply panel (Belady is inherently capable of this functionality, as in [0059] and [0065], Belady discloses monitoring the current drawn by the load and power supplied by sources. When the load demand is greater than the source capacity of the bus, the circuit breaker switches SW connected to one or more busses with excess capacity. Therefore, if a power source is interrupted resulting in lower supply capacity than demand, Belady will trigger switches/breakers 830 to couple DC busses together).

Claim 22: Belady discloses a power supply system (Figs.8), comprising: 
a plurality of power panels (components connected to each of 810-1 - 810-5) that convert power supplied from at least one power source (S) into DC power (see [0057] and 114 of Figs.5), and convert the DC power into driving power of a load (to loads L, which may include DC/DC converters connected to server racks or DC drives connected to motors; see Fig.5a, where the 
a supply panel (e.g. 810-R) that converts power supplied from at least one power supply source into DC power (from S to DC power; see Figs.5 and discussion above), and supply the converted DC power to the plurality of power panels when connected to the plurality of power panels through a bus line (when the power source(s) of another of DC busses is lower than the load demand, 810-R is capable of connecting to said DC busses; see [0058] and [0065]); 
the bus line through which a power end of each of the plurality of power panels and a power end of the supply panel are connected to conduct the DC power converted by the plurality of power panels and the supply panel (see Figs.8 and discussion above); and 
a plurality of circuit breakers (830, see [0015] and [0064], where the connecting components may be a circuit breaker) disposed between each of the power ends and the bus line (see Figs.8), which are opened and closed differently according to the power supply state of at least one of the plurality of power panels to connect or disconnect each of the power ends and the bus line (see [0065] and [0058]), 
wherein in the plurality of circuit breakers, when the power supply of at least one of the plurality of power panels is interrupted, in order to conduct the DC power from at least one of another power panel other than the power panel in which the power supply is interrupted and the supply panel to the power panel in which the power supply is interrupted through the bus line, a circuit breaker connected to the at least one of the another power panel and the supply panel is closed to connect the at least one of the another power panel and the supply panel and the interrupted power panel to the bus line (Belady is inherently capable of this functionality, as in [0059] and [0065], Belady discloses monitoring the current drawn by the load and power 

Claim 2: Belady discloses wherein the at least one power supply source comprises: a first AC power source and a second AC power source that supply AC power; and a battery power source in which DC power is stored to supply the stored power to the plurality of power panels while the power supply is switched and restored when the power supply of the first AC power source and the second AC power source is interrupted (see, e.g. Fig.6, when shows an example of one “panel” in detail comprising a first AC power source (110/114, another 110/114, and a battery power source 122,124 which supplies stored power when the AC supplies become unavailable; see [0043]).
Claim 3: Belady discloses wherein after the power supply is interrupted, the battery power source supplies the stored power to the plurality of power panels with no interruption until the power supply is switched and restored (122/124 being an uninterruptable power supply, thus being capable of this recited function; see [0043]).
Claim 4: Belady discloses wherein the at least one power supply source further comprises an emergency power source that supplies emergency power to the load when the power supply of the first AC power source, the second AC power source, and the battery power source is interrupted (Belady discloses that the power sources may include a generator or fuel cell, which would meet this functionality; see [0037]).
Claim 5: Belady discloses wherein each of the plurality of power panels comprises: at least one first power conversion device that converts power supplied from the at least one power supply source into the DC power (e.g. DC/DC or AC/DC converters 110 coupled to power source 110); and a second power conversion device that converts the DC power supplied from the at least one first power conversion device into the driving power to supply the driving power to the load (e.g. DC/DC converters 142 coupled to each rack).
Claim 6: Belady discloses wherein the plurality of power panels supply the DC power to the second power conversion device through any one of the at least one first power conversion device according to the state of the at least one power supply source (e.g. power may be provided from a different bus and from a different power source converter when the power supply of a given bus is insufficient for load demand; see [0059] and [0065] and discussion above).
Claim 7: Belady discloses wherein when the power supply of a conversion device that supplies the DC power to the second power conversion device is interrupted, the plurality of power panels supply the DC power to the second power conversion device through another conversion device other than the conversion device (see [0059], [0065], and discussion above, where Belady is inherently capable of such functionality).
Claim 8: Belady discloses wherein while the conversion device is switched to the other conversion device, the at least one first power conversion device supplies the DC power to the second power conversion device through a conversion device that receives power from the battery power source (see [0059], [0065], and discussion above, where Belady is inherently capable of such functionality, as Belady is capable of coupling one bus including a UPS source with excess capacity to another bus with insufficient supply).
Claim 9: Belady discloses wherein the plurality of power panels are connected to a power end at one side and a power end at the other side connected on the DC electric circuit to allow a connection between the power ends to be continuous (e.g. going from 820-1, the busses are connected in a continuous loop via 830-1, 830-2, 830-3, 830-4, 830-5, and 830-B).
Claim 10: Belady discloses wherein in the plurality of power panels, a connection between the power ends is continuous to allow a connection between the plurality of power panels to form a loop structure (e.g. going from 820-1, the busses are connected in a continuous loop via 830-1, 830-2, 830-3, 830-4, 830-5, and 830-B).
Claim 11: Belady discloses wherein the plurality of circuit breakers are closed when the DC power is connected between the plurality of power panels, and opened when the DC power is disconnected between the plurality of power panels (inherent functionality of circuit breakers, which conduct when closed and provide isolation when opened; see Figs.8 and discussion above).
Claim 12: Belady discloses wherein in the plurality of circuit breakers, when the power supply of at least one of the plurality of power panels is interrupted, at least one circuit breaker disposed between the power panel in which the power supply is interrupted and a power panel adjacent to the interrupted power panel is closed to connect the interrupted power panel and the adjacent power panel so as to supply the DC power from the adjacent power panel to the interrupted power panel (Belady is inherently capable of this functionality, as discussed in [0059] and [0065]; see discussion of claim 1 above).
Claim 13: Belady discloses wherein the interrupted power panel is supplied with the DC power from a conversion device connected to the battery power source until the power supply is interrupted, and the DC power conducted from the adjacent power panel is supplied (Belady is 
Claim 15: Belady discloses wherein in the plurality of power panels, a power end through which the DC power is input and output is connected to each of the power ends of two adjacent power panels, or connected to a power end of one adjacent power panel and a power end of the supply panel, respectively, and a power end of a power panel at one side and a power end of a power panel at the other side or a power end of the supply panel is connected to allow a connection between the power ends to be continuous (e.g. going from 820-1, the busses are connected in a continuous loop via 830-1, 830-2, 830-3, 830-4, 830-5, and 830-B).
Claim 16: Belady discloses wherein in the plurality of power panels and the supply panel, a connection between the power ends is continuous to allow a connection between the plurality of power panels and the supply panel to form a loop structure (e.g. going from 820-1, the busses are connected in a continuous loop via 830-1, 830-2, 830-3, 830-4, 830-5, and 830-B).
Claim 17: Belady discloses wherein the supply panel is disposed between any two of the plurality of power panels (e.g. 810-R being between 810-5 and 810-1).
Claim 18: Belady discloses wherein a power supply source that supplies power to the supply panel comprises at least a battery power source (122,124).
Claim 19: Belady discloses wherein the supply panel comprises: at least one first power conversion device that further receives power from the first AC power source and the second AC power source, and converts the power received from the at least one power source into the DC power (i.e. each of the AC/DC converters 114 shown in Figs.5 and 6, which are connected to the 
Claim 20: Belady discloses wherein in the plurality of circuit breakers, when an abnormality occurs in a power panel connected to the supply panel among the plurality of power panels, a circuit breaker disposed between the abnormality occurred power panel and the supply panel is closed to connect the abnormality occurred power panel and the supply panel so as to supply the DC power from the supply panel to the abnormality occurred power panel (Belady is capable of this functionality, as it is disclosed that current supply of the sources are detected, thus capable of sensing a supply deficiency caused by an “abnormality” and connecting DC busses accordingly; see [0059], [0065], and discussion above).
Claim 21: Belady discloses wherein in the plurality of circuit breakers, when an abnormality occurs in a power panel that is not adjacent to the supply panel among the plurality of power panels, circuit breakers respectively disposed between the abnormality occurred power panel, a power panel adjacent to the supply panel and the supply panel are closed to supply the DC power to the abnormality occurred power panel from the adjacent power panel, and supply the DC power to the adjacent power panel from the supply panel (Belady is capable of such operation, since the method of Fig.9 discusses measuring supply/demand of each bus; thus if multiple busses have insufficient supply, multiple switches would connect a bus with excessive supply; see [0059]; see also [0060], which discusses optimizing interconnection of the busses and connecting or more additional busses before startup when multiple motors are started).
Claim 23: see the discussion of claims 2 and 3 above.
Claim 24: see the discussion of claim 18 above.
Claim 25: see the discussion of claim 19 above.
Claim 26: wherein the supply panel is configured in plural, and each of the plurality of supply panels is connected to the bus line (since any of the “panels” of 810 may be considered a “supply panel” capable of supplying power to another bus, any of the other panels 810, e.g. sources/loads connected to 810-2, may be considered a second supply panel).
Claim 28: Belady discloses wherein the supply panel is provided at a position where each of the plurality of power panels is separated within a predetermined distance (see [0041]).
Claim 29: Belady discloses wherein in the plurality of circuit breakers, when the power supply of at least one of the plurality of power panels is interrupted, a circuit breaker connected to the interrupted power panel, a circuit breaker connected to at least one power panel of the other power panels, and a circuit breaker connected to the supply panel are closed to supply the DC power to the interrupted power supply from at least one of the other power panels and the supply panel through the bus line (Belady is capable of such operation, since the method of Fig.9 discusses measuring supply/demand of each bus; thus if multiple busses have insufficient supply, multiple switches would connect a bus with excessive supply; see [0059]; see also [0060], which discusses optimizing interconnection of the busses and connecting or more additional busses before startup when multiple motors are started).
Claim 30: Belady discloses wherein the interrupted power panel is supplied with the DC power from a conversion device connected to the battery power source until the power supply is interrupted, and the DC power conducted from the supply panel is supplied (Belady is inherently capable of such functionality, as Belady discloses a battery UPS 122/124, thus depending on the load and supply capability of the UPS, when a power supply 110 is interrupted, UPS 122/124 would supply power to the local DC bus and load until/unless it is unable to meet the load demand; see [0043], [0059], and [0065]).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art, Belady, does not disclose “wherein in the supply panels, a supply target for supplying the DC power among the plurality of power panels is predetermined for each of the plurality of supply panels to supply the DC power to the predetermined supply target”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weale (US 2010/0231042) discloses connecting power busses together during a power source failure in order to provide a resilient power supply system (see [0033]). Leyh (US 9,698,589) discloses a DC power distribution architecture with a DC ring bus (Fig.1). Budde (US 2017/0194791) discloses a DC power supply system including a DC bus (“DC Bus”) receiving power from multiple power sources (Utility Mains, Energy Storage, Renewable Energy) and using power converters (DC/AC converter and DC/DC converter) to provide power to loads (see Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849